         Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT INSTITUTE
 AT COLUMBIA UNIVERSITY, et al.,

                 Plaintiffs,
                                                          No. 17-cv-5205 (NRB)
        v.
                                                          MOTION FOR ATTORNEYS’ FEES
 JOSEPH R. BIDEN, JR., President of the United            AND EXPENSES
 States, et al.,

                 Defendants.




                                        INTRODUCTION

       Plaintiffs respectfully move for attorneys’ fees and expenses under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412, for their successful litigation challenging the blocking

of individuals based on viewpoint from the @realDonaldTrump Twitter account.

       Plaintiffs have filed this motion now to comply with EAJA’s statutory deadline. 28

U.S.C. § 2412(d)(1)(A). Because the parties hope to resolve the fees issue without litigation,

however, Plaintiffs respectfully ask this Court to stay briefing to allow the parties to negotiate.

Plaintiffs propose that should the parties not be able to come to agreement on Plaintiffs’

entitlement to fees, Plaintiffs or the government will notify the Court, and Plaintiffs will file a

supplemental motion for fees within 45 days. See Scarborough v. Principi, 541 U.S. 401, 414

(2004); United States v. Hristov, 396 F.3d 1044, 1046 (9th Cir. 2005); McCarthy v. Bowen, 824

F.2d 182, 184 (2d Cir. 1987) (noting that this approach can conserve judicial resources).




                                                  1
         Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 2 of 13




       The government does not oppose Plaintiffs’ motion to permit skeletal filing of motion for

attorneys’ fees with supplement permitted at later date if no settlement reached or Plaintiffs’

request for a stay of proceedings.

                                          ARGUMENT

                          Plaintiffs’ Entitlement to Fees and Expenses

       Under the EAJA, a prevailing party is entitled to attorneys’ fees and expenses in a civil

action brought against the United States or one of its officials unless the government can

establish that “the position of the United States was substantially justified.” 28 U.S.C. §

2412(d)(1)(A). Plaintiffs seek attorneys’ fees and expenses under the EAJA through this motion

for the work done by their attorneys in the above-captioned case before this Court.1 Plaintiffs

also seek attorneys’ fees and expenses under the EAJA through this motion for the work done by

their attorneys in relation to the government’s petition for writ of certiorari before the Supreme

Court. See Dague v. City of Burlington, 976 F.2d 801, 803 (2d Cir. 1991) (“The Supreme Court

itself has confirmed the district court’s authority to award attorney’s fees for work done before

the Supreme Court.”). Plaintiffs have filed a motion in the Court of Appeals for attorneys’ fees

and expenses to which they are entitled for their work before that court, though Plaintiffs have

requested that the Second Circuit transfer resolution of that fees motion to this Court. See Smith

by Smith v. Bowen, 867 F.2d 731, 736 (2d Cir. 1989) (“Applications for appellate fees in this

Circuit should be filed directly with the Court of Appeals.”); see also Dague, 976 F.2d at 804

(“[W]hen questions are presented such as the amount of recovery, [or] the extent to which a


1 The Knight First Amendment Institute is a “party” eligible under the EAJA for an award of
attorneys’ fees and expenses because it is an “organization described in section 501(c)(3) of the
Internal Revenue Code . . . exempt from taxation.” See 28 U.S.C. § 2412(d)(2)(B)(ii). The
Individual Plaintiffs seeking fees under the EAJA are also eligible parties because their net
worths at the time of filing this lawsuit did not exceed the statutory threshold. See 28 U.S.C. §
2412(d)(2)(B)(i).

                                                 2
         Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 3 of 13




plaintiff is a prevailing party . . . determination of a reasonable attorney’s fee under the fee-

shifting statutes should normally be decided by the district court in the first instance.”).

       A party has “prevailed” under EAJA if it has “succeeded on any significant issue in

litigation which achieved some of the benefit . . . sought in bringing suit.” See Shalala v. Shaefer,

509 U.S. 292, 293 (1993). Prevailing party status is conferred “whenever there is a court ordered

chang[e][in] the legal relationship between [the parties] or a material alteration of the legal

relationship of the parties.” Pres. Coal. of Erie Cty. v. Fed. Transit Admin., 356 F.3d 444, 452

(2d Cir. 2004) (citing Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep't of Health &

Hum. Res., 532 U.S. 598, 605 (2001)).

       Plaintiffs have prevailed under EAJA because they secured a ruling from this Court that

materially altered the legal relationship of the parties and also achieved the benefit Plaintiffs

sought. The main issue in the litigation was whether defendants’ viewpoint-based blocking of

critics from the @realDonaldTrump Twitter account was constitutional under the First

Amendment. Compl., July 11, 2017, ECF No. 1. In considering the parties’ briefing and oral

argument on their motion and cross-motion for summary judgment, this Court ruled in favor of

Plaintiffs, granting the declaratory relief Plaintiffs sought and finding defendants’ conduct

unconstitutional. Opinion, May 23, 2018, ECF No. 75 at 74 (“Opinion”).

       The Court’s May 23, 2018 ruling materially altered the legal relationship between the

parties by declaring Defendants’ conduct to be unlawful. The court expressly observed that its

ruling would require Defendants to unblock the Plaintiffs from the President’s account, noting

that “declaratory relief [was] likely to achieve the same purpose” as injunctive relief because

compliance with the Court’s declaration “would not be discretionary” given that a president

“must act in compliance with the Constitution and other laws.” Id. And Defendants did in fact



                                                   3
         Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 4 of 13




bring their conduct into compliance with the Court’s declaration. Shortly after this Court’s

ruling, defendants unblocked the Individual Plaintiffs, who then had access to the

@realDonaldTrump account on the same terms as other users until Twitter suspended the

account permanently in January of this year. Moreover, Plaintiffs’ success in this Court also

resulted in the Defendants’ unblocking dozens of other individuals who had been

unconstitutionally blocked from the @realDonaldTrump account based on viewpoint.

       Plaintiffs also prevailed on their claims before the Second Circuit. Following briefing and

oral argument in that court, the Second Circuit panel affirmed this Court’s decision finding that

the @realDonaldTrump Twitter account was a public forum and that the viewpoint-based

exclusion of individuals from that forum violated the First Amendment. Knight Inst. v. Trump,

928 F.3d 226 (2d Cir. 2019). The Second Circuit subsequently denied the government’s petition

for rehearing en banc. Knight Inst. v. Trump, 953 F.3d 216 (2d Cir. 2020).

       Plaintiffs’ status under the EAJA as prevailing parties is not altered by the fact that the

Supreme Court ultimately vacated the Second Circuit’s decision as moot. Biden v. Knight First

Amend. Inst. At Columbia Univ., 141 S. Ct. 1220 (2021) (citing U.S. v. Munsingwear, 340 U.S.

36, 39 (1950) (holding that when a case becomes moot before the Supreme Court’s review,

“[t]he established practice of the Court” is to “reverse or vacate the judgment below”)). As the

Second Circuit has held, when a party has prevailed on the merits but the judgment has been

vacated for mootness, the plaintiff maintains prevailing party status where (1) the case was

considered on a “fully developed record;” (2) the lower court’s judgment was not overturned on

the merits; and (3) the plaintiff did not leave the courthouse “empty handed.” See Kirk v. New

York State Department of Education, 644 F.3d 134 (2d Cir. 2011) (plaintiff did not lose




                                                 4
         Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 5 of 13




prevailing party status so as to preclude award of attorney fees under 42 U.S.C. § 1988).

Plaintiffs meet all of these elements here.

       Further, defendants will not be able to establish that “the position of the United States

was substantially justified” as required under the EAJA. 28 U.S.C. § 2412(d)(1)(A). “[T]he

government bears the burden of showing that its position was substantially justified, and to meet

that burden, it must make a strong showing that its action was justified to a degree that could

satisfy a reasonable person.” Healey v. Leavitt, 485 F.3d 63, 67 (2d Cir. 2007). Importantly, the

government must establish that both the government’s action that led to litigation and the

government’s position during the litigation were substantially justified. See 28 U.S.C. §

2412(d)(2)(D); Commissioner, INS v. Jean, 496 U.S. 154, 158-160 (1990); Ericksson v. Comm’r

of Soc. Sec., 557 F.3d 79 (2d Cir. 2009) (“When assessing the ‘position of the United States,’ we

review both ‘the position taken by the United States in the civil action, [and] the action or failure

to act by the agency upon which the civil action is based.’”).

       The government will not be able to satisfy its burden here. First, defendants’ pre-

litigation conduct was unreasonable and unjustified. Former President Trump and his social

media advisor chose to use Trump’s previously-personal Twitter account, instead of the official

@POTUS or @WhiteHouse Twitter accounts, to conduct the official business of the presidency.

Having made that choice, President Trump and his aide then flouted the requirements of the First

Amendment by blocking the Individual Plaintiffs (and many others), based solely on viewpoint,

from what served as the most important source of information about the presidency. Defendants

continued to block these individuals even after Plaintiffs informed them by letter dated June 6,

2017 that the practice was unconstitutional. See Plaintiffs’ Letter to President Trump, Knight




                                                  5
         Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 6 of 13




First Amendment Institute at Columbia University (June 6, 2017),

https://knightcolumbia.org/documents/709727f9ce.

       Second, the government’s position during the litigation was unreasonable and lacked

substantial basis. Among other things, there was no substantial basis for the government to argue

that this Court lacked power to grant both injunctive and declaratory relief in a case against a

sitting U.S. President—an argument this Court flatly rejected, and that the government

abandoned on appeal. There was also no substantial basis for the government to argue that the

@realDonaldTrump account was purely a personal account that did not reflect state action—a

position flatly contradicted by the numerous facts to which the government stipulated showing

that Trump and his aides used the account as an instrument of governance. Indeed, the

government changed its position on this issue as the litigation progressed, eventually conceding

that the @realDonaldTrump account did reflect state action. Despite this concession, however,

the government continued to make the implausible argument that the First Amendment did not

apply to the act of blocking individuals from such an official account, notwithstanding the

absence of any caselaw (from the Second Circuit or any other) supporting this argument.

Likewise, the government’s argument that the thousands of replies made to each of Trump’s

tweets amounted to “government speech” lacked substantial basis in the facts or on the law.

There was no substantial basis for the government to argue that it had not denied the Individual

Plaintiffs access to government information. Finally, having lost all these arguments in this Court

and in the Second Circuit, both on appeal and on the government’s request for rehearing and

rehearing en banc, the government’s argument in its petition for certiorari that the Supreme

Court’s intervention in the case was necessary, despite the absence of a circuit split, in order to




                                                  6
             Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 7 of 13




protect the ability of Trump to block people from his Twitter account, was not substantially

justified.

        In sum, defendants will not be able to meet their high burden of showing that their pre-

litigation and litigation positions were substantially justified, and therefore Plaintiffs are entitled

to fees under the EAJA.

                    The Fees and Expenses to Which Plaintiffs Are Entitled

        Plaintiffs are entitled to fees and expenses as outlined in the chart attached as Exhibit 1.

The attached fees and expenses are reasonable in light of the complexity of this litigation, the

time invested by counsel in this litigation, and the results achieved through the litigation. Cf.

Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (“Where a plaintiff has obtained excellent

results, his attorney should recover a fully compensatory fee. Normally this will encompass all

hours reasonably expended on the litigation.”). Notably, Plaintiffs here seek only a portion of the

fees and expenses to which they are entitled under the statute, as Plaintiffs are not seeking fees

for all of the time spent by all of the attorneys and staff who worked on the case over a period of

four years. Plaintiffs have excluded all time spent by Jenner & Block summer associates on this

matter, as well as all time spent by two legal fellows with the Knight Institute on this case.

Plaintiffs have also excluded significant administrative costs and time spent by administrative

staff who worked on this matter.

        Further, Plaintiffs seek to be compensated at rates that are appropriate given that the case

drew on their “distinctive knowledge or specialized skill” in the areas of First Amendment and

constitutional law, Pierce v. Underwood, 487 U.S. 552, 572 (1988), and given the “limited

availability of qualified attorneys for the proceedings involved.” 28 U.S.C. § 2412(d)(2)(A)(ii).




                                                   7
         Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 8 of 13




       The skeletal chart attached as Exhibit 1 indicates the fees to which Plaintiffs’ attorneys

are entitled. These fees were calculated by taking the number of hours worked by each attorney

in each year of the litigation, and multiplying it by the market rate for each attorney’s services

during that year, as indicated in the chart.

                                          CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully request that the Court award fees of

$717,006.31 (as calculated on the attached chart).

       In the event that this Court denies Plaintiffs’ motion to permit skeletal filing of motion

for attorneys’ fees with supplement permitted at later date if no settlement reached and Plaintiffs’

motion to stay briefing to allow the parties to negotiate, Plaintiffs respectfully request that the

Court permit them promptly to supplement the instant motion to provide a more detailed account

of the fees and expenses to which they believe they are entitled.



Date: June 7, 2021                             Respectfully submitted,

                                               /s/ Jameel Jaffer
Jessica Ring Amunson (pro hac vice)            Jameel Jaffer (JJ-4653)
Tassity S. Johnson (pro hac vice)              Katherine Fallow (KF-2535)
Tali R. Leinwand (TL-1027)                     Alex Abdo (AA-0527)
Kara V. Brandeisky (KB5764469)                 Carrie DeCell (CD-0731)
Jenner & Block LLP                             Knight First Amendment Institute
1099 New York Avenue, NW, Suite 900              at Columbia University
Washington, DC 20001                           475 Riverside Drive, Suite 302
                                               New York, NY 10115
                                               (646) 745-8500
                                               jameel.jaffer@knightcolumbia.org

                                               Counsel for Plaintiffs




                                                  8
Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 9 of 13




                Exhibit 1
                   Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 10 of 13




                          Knight Inst. v. Biden: Attorneys’ Fees by phase of litigation

                       Pre-litigation &        Summary judgment         Supreme Court brief    Post-vacatur and
                       preparation of            motion and oral          in opposition and      attorneys’ fees
                      Complaint (2017)        argument (2017-2018)       supplemental filing    research (2021)
                                                                             (2020-2021)
Knight Institute         $143,481.37               $260,019.73               $124,202.71          $4,595.00

Jenner & Block           $89,720.00                 $34,240.00                $57,390.00          $3,357.50

    Totals               $233,201.37               $294,259.73               $181,592.71          $7,952.50
       Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 11 of 13




                    Knight Inst. v. Biden: Attorneys’ Fees for Knight Institute

Attorney or Staffer                         Hours               Total Based on Hours x Rate

Alex Abdo                                  40:19:45                       $35,184.61

Carrie DeCell                             195:04:28                       $128,903.86

Jameel Jaffer                              79:59:29                       $75,510.10

Katherine Fallow                          306:40:58                       $269,341.03

Lyndsey Wajert                             40:51:28                       $22,008.91

Meenakshi Krishnan                         2:31:26                         $1,350.28



                    Knight Inst. v. Biden: Attorneys’ Fees for Knight Institute

Attorney or Staffer                         Hours               Total Based on Hours x Rate

Cheryl L. Olson                             15:25                          $6,116.25

Jessica R. Amunson                          61:25                         $55,835.00

Kafayat Adeaga                              33:50                          $6,867.50

Kara V. Brandeisky                          17:75                         $10,021.25

Logan J. Gowdey                             12:25                          $4,287.50

Michael J. Wadden                           14:50                          $6,830.00

Olivia G. Hoffman                           39:50                         $21,657.50

Tali R. Leinwand                             8:25                          $6,778.75

Tassity S. Johnson                          98:75                         $65,643.75

Tricia J. Peavler                            2:00                           $670.00
      Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 12 of 13




       2017 Rates for Knight Institute
Name                          Title                   Rate per hour
Alex Abdo                     Litigation Director     $840.00
Carrie DeCell                 Staff Attorney          $625.00
Jameel Jaffer                 Executive Director      $840.00
Katherine Fallow              Senior Staff Attorney   $840.00
       2018 Rates for Knight Institute
Name                          Title                   Rate per hour
Alex Abdo                     Litigation Director     $890.00
Carrie DeCell                 Staff Attorney          $725.00
Jameel Jaffer                 Executive Director      $890.00
Katherine Fallow              Senior Staff Attorney   $890.00
       2019 Rates for Knight Institute
Name                          Title                   Rate per hour
Alex Abdo                     Litigation Director     $935.00
Carrie DeCell                 Staff Attorney          $770.00
Jameel Jaffer                 Executive Director      $935.00
Katherine Fallow              Senior Staff Attorney   $935.00
Meenakshi Krishnan            Legal Fellow            $460.00
       2020 Rates for Knight Institute
Name                          Title                   Rate per hour
Alex Abdo                     Litigation Director     $1,000.00
Carrie DeCell                 Staff Attorney          $825.00
Jameel Jaffer                 Executive Director      $1,000.00
Katherine Fallow              Senior Staff Attorney   $1,000.00
Lyndsey Wajert                Legal Fellow            $535.00
Meenakshi Krishnan            Legal Fellow            $535.00
       2021 Rates for Knight Institute
Name                          Title                   Rate per hour
Alex Abdo                     Litigation Director     $1,100.00
Jameel Jaffer                 Executive Director      $1,100.00
Katherine Fallow              Senior Staff Attorney   $1,100.00
Lyndsey Wajert                Legal Fellow            $610.00
      Case 1:17-cv-05205-NRB Document 86 Filed 06/09/21 Page 13 of 13




        2017 Rates for Jenner & Block
Name                          Title               Rate per hour
Jessica R. Amunson            Partner             $840.00
Kafayat Adeaga                Project Assistant   $205.00
Logan J. Gowdey               Clerk               $350.00
Michael J. Wadden             Clerk               $470.00
Olivia G. Hoffman             Associate           $535.00
Tassity S. Johnson            Associate           $625.00
Tricia J. Peavler             Library Services    $335.00
        2018 Rates for Jenner & Block
        Name                          Title              Rate per hour
Cheryl L. Olson               Paralegal           $370.00
Jessica R. Amunson            Partner             $890.00
Michael J. Wadden             Associate           $490.00
Olivia G. Hoffman             Associate           $640.00
Tali R. Leinwand              Associate           $640.00
Tassity S. Johnson            Associate           $725.00
        2019 Rates for Jenner & Block
        Name                          Title              Rate per hour
Jessica R. Amunson            Partner             $935.00
Tali R. Leinwand              Associate           $725.00
Tassity S. Johnson            Associate           $770.00
        2020 Rates for Jenner & Block
        Name                          Title              Rate per hour
Cheryl L. Olson               Paralegal           $400.00
Jessica R. Amunson            Partner             $1,000.00
Kara V. Brandeisky            Clerk               $535.00
Tali R. Leinwand              Associate           $800.00
Tassity S. Johnson            Associate           $825.00
        2021 Rates for Jenner & Block
        Name                          Title              Rate per hour
Cheryl L. Olson               Paralegal           $405.00
Jessica R. Amunson            Partner             $1,100.00
Kara V. Brandeisky            Clerk               $610.00
Tali R. Leinwand              Associate           $855.00
